Citation Nr: 9902950	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-42 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a psychiatric disorder 
due to head trauma, currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Shelly Farber, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit sought.  In 
August 1998 the veteran testified before a traveling member 
of the Board at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected psychiatric disorder due 
to head trauma is manifested by symptoms including poor 
impulse control, paranoia, and homicidal ideation productive 
of total occupational and social impairment.


CONCLUSION OF LAW

A 100 percent rating is warranted for a psychiatric disorder 
due to head trauma.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Factual Background

In a May 1994 statement the veteran's mother indicated that 
the veteran was unable to keep a job because of his severe 
emotional problems.  She indicated that when he lost his last 
job he became very unstable and started to shake all over and 
then started to laugh and cry.  The veteran reportedly left 
his job early in the morning and started to walk home on the 
highway, and it took his brother one hour to find him.  She 
reported that there were many more scary incidents involving 
her son.

A July 1994 VA medical center (VAMC) medical report shows 
that the veteran was hospitalized for complaints of homicidal 
thoughts lasting a couple of weeks.  Paranoid personality 
disorder was diagnosed.  A March 1995 VAMC medical report 
shows that he was hospitalized complaining that he wanted to 
kill twelve people.  His admission diagnoses were rule out 
schizophrenia, paranoid type, and rule out organic brain 
syndrome.  

VAMC outpatient treatment records dated from March 1994 to 
April 1996 show that the veteran was seen in the mental 
health clinic on a regular basis for therapy and medication 
checks.  In May 1994 it was noted that he was no longer 
working due to an altercation with management, where he made 
verbal threats to management and then quit.  He found it 
difficult to be around people and was experiencing 
interpersonal problems with his brother.  An August 1995 
mental hygiene clinic treatment plan show diagnoses of 
schizophrenia and severe paranoid personality disorder with 
homicidal ideations.  A neuropsychological evaluation in 
December 1995 reveals that the veteran had average 
intellectual abilities, moderate impairment in the areas of 
planning, problem solving, and mental flexibility, and 
significant psychological dysfunction with a rather severe 
thinking disturbance.  This was noted to be consistent with a 
diagnosis of a thought disorder, such as paranoid personality 
disorder or paranoid schizophrenia.  It was recommended that 
he continue therapy for his psychological condition and that 
he not engage in gainful employment until his emotional 
status was under control.  

On VA examination in February 1997 the veteran reported that 
he last worked in 1994.  He complained of restless sleep, 
even with medication.  He indicated that he was tense, 
hyperactive and had a violent temper.  He thought of killing 
people.  He could not deal with people and often became 
depressed for a couple of hours for no reason.  He was 
forgetful and could not concentrate.  Examination revealed he 
was markedly tense and at times restless.  He gave relevant 
answers, was coherent, and denied hallucinations.  His affect 
was moderately depressed, and his insight and judgment were 
fair.  Organic personality disorder as residual of head 
injury was diagnosed.  His Global Assessment of Functioning 
(GAF) score was 50.

VAMC outpatient treatment records dated from February 1997 to 
January 1998 showed that the veteran continued therapy and 
medication follow-up in the mental health clinic, on a 
regular basis.  In April 1997 he reported episodes of 
anxiety, irritability, and paranoia.  He indicated that 
medications which had been effective, were not helping to 
calm him.  In September 1997 he was noted to be depressed and 
he reported that he was a loner and did not want any close 
relationships, except for his cousin.  In October 1997, he 
expressed difficulties with trust and rejection.  He denied 
suicidal ideation or plan.  He generalized that all people 
were problematic and the examiner had difficulty helping him 
see another way of thinking.  

On VA examination in March 1998, the veteran complained of 
recurrent headaches that lasted up to thirty or forty 
minutes.  He had a bad temper and thought of getting revenge 
and being violent against people who persecuted him on his 
job.  He was noted to be angry because he had no job and the 
people who did him so much harm were still working.  He felt 
depressed and useless.  He stayed in the house most of the 
time.  He felt very nervous around people.  Examination 
revealed he was markedly tense and easily provoked.  His 
answers were relevant and coherent and he denied 
hallucinations.  Organic personality disorder associated with 
head trauma was diagnosed.  His affect was moderately 
depressed.  His insight and judgment were marginal.  His 
Global Assessment of Functioning (GAF) was 50.

In August 1998 the veteran testified before a traveling 
member of the Board at the RO.  He reported that he could not 
work due to mental problems.  He indicated that on a typical 
day he would get up, walk down to the Wawa and buy a 
newspaper.  He sometimes felt hatred toward people he might 
have to interact with at the Wawa.  When he returned home he 
sometimes cut the grass, if he felt like it, or would take 
his medication and go back to bed.  The only things he did 
outside the house were going to see his lawyer, going to VA 
doctors, and going to the Wawa.  He indicated that when he 
was home and not sleeping, he would sometimes get angry and 
tear up his room, watch cable television, or try to read.  He 
felt anger toward every person who did him wrong, because 
they were still working and making money, and he was not.  He 
often carried a backpack full of books and toys for a 
security blanket.  He did not think he was thinking clear 
enough to work.  He had homicidal feelings toward upper 
management in the two dealerships where he worked.  He 
claimed that because he had a problem at those two Ford 
dealerships, he would definitely have a problem at the next 
place he tried to work.  He could not get along with people 
in a work-like setting.  He got along somewhat with his 
mother.  He claimed that sometimes he was in bed all day, 
between 9 in the morning and 9 at night.  He went to bed to 
relax and took medication so he would not get tense.  If he 
was not relaxed he had thoughts that he wanted the people who 
did him wrong to suffer.  He could not get better and go to 
work because he could not stand to be around people and would 
get very irritated and agitated.  

At the August 1998 hearing, the veteran submitted a waiver of 
RO consideration of an August 1998 Mental Impairment 
Questionnaire completed by Elinor Schoppet, L.S.W, Ph.D.  The 
diagnoses noted were paranoid schizophrenia and paranoid 
personality.  His Global Assessment of Functioning (GAF) was 
noted to be 25.  The veteran's symptoms were listed as poor 
memory, emotional lability, delusions or hallucinations, 
feelings of guilt and worthlessness, difficulty thinking or 
concentrating, oddities of thought, perception, speech, or 
behavior, social withdrawal or isolation, blunt, flat or 
inappropriate affect, and hostility and irritability.  Mental 
status examination revealed that he had psychotic processes 
with excessive paranoia and excessive intolerance of 
interpersonal relationships, especially occupational.  He was 
reportedly unable to work and had problems with loss of 
control and impulse in relationships.  He was treated with 
medication and psychotherapy.  Medication side effects 
included drowsiness, lethargy, and fatigue.  His prognosis 
was noted to be guarded.  The examiner opined that the 
veteran's impairment would cause him to be absent from work 
more than three times per month.  It was noted that he would 
"definitely" have difficulty working at a regular job on a 
sustained basis.  The examiner indicated that aside from his 
side effects, his psychotic symptoms, especially impulse 
control problems and paranoia, could possibly result in loss 
of control.  He was reported to have a poor history of 
relationships.  He had marked restriction of activities of 
daily living, extreme difficulty maintaining social 
functioning, frequent deficiencies of concentration resulting 
in failure to complete tasks in a timely manner, and 
continual episodes of deterioration or decompensation in work 
or work-like settings which caused him to withdraw from that 
situation or to experience exacerbation of signs and 
symptoms.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran's psychiatric disorder is currently rated as 50 
percent disabling as dementia associated with brain trauma, 
under the old criteria for organic mental disorders.  38 
C.F.R. § 4.132, Diagnostic Code 9304 (1996).  As noted above, 
new rating criteria for mental disabilities were promulgated 
and have been in effect since November 7, 1996.  The Board 
notes that the veteran initiated his claim for an increased 
rating prior to November 7, 1996.  Pursuant to the holding of 
the United States Court of Veteran's Appeals (Court) in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.
Under the old criteria for evaluating organic mental 
disorders, a 50 percent rating is assigned when there is a 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned when there is 
a severe impairment of social and industrial adaptability.  A 
100 percent rating is assigned when there is an impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9304

Under the new criteria for rating mental disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9203, (1998).
The veteran contends that his psychiatric disorder due to 
head trauma is more severely disabling than the current 
rating indicates.  In his substantive appeal and at his 
Travel Board hearing, he requested a 100 percent rating.  
Following a review of the evidence of record, we find that a 
100 percent rating is warranted under the new criteria.  
Accordingly, the new criteria will be applied.  

As was noted above, a 100 percent evaluation is warranted 
where there is total occupational and social impairment due 
to psychiatric symptoms.  The evidence of record shows that 
the veteran has exhibited gross impairment in thought 
processes and grossly inappropriate behavior, and has 
presented a persistent danger of hurting others.  In February 
1997 he complained of restless sleep, and indicated that he 
was tense, hyperactive, had a violent temper, and thought of 
killing people.  He could not deal with people and often 
became depressed for no reason.  In March 1998 he reported he 
had a bad temper and thought of getting revenge and being 
violent against people who persecuted him on his job.  He 
mostly stayed in the house because he felt very nervous 
around people.  A December 1995 VAMC neuropsychological 
evaluation showed that he had significant psychological 
dysfunction, with a severe thinking disturbance.  He reported 
anxiety, irritability, and paranoia.  He indicated he was a 
loner and did not want any close relationships except for his 
cousin, and generalized that all people were problematic.  
Additionally, his testimony, and the August 1998 report from 
Elinor Schoppet, L.S.W, Ph.D. submitted at the hearing, 
demonstrated that his psychiatric disorder caused withdrawal 
from society productive of total occupational and social 
impairment.  He testified that the only things he did outside 
the house were to see his lawyer, go to VA doctors, and go to 
the Wawa.  He felt anger toward every person who did him 
wrong, because they were still working and making money, and 
he was not.  He had homicidal feelings toward upper 
management in the two dealerships where he worked.  He got 
along somewhat with his mother.  He claimed that he might be 
in bed all day, between 9 in the morning and 9 at night.  He 
could not get better and go to work because he could not 
stand to be around people and would get very irritated and 
agitated. The August 1998 questionnaire showed diagnoses of 
paranoid schizophrenia and paranoid personality, and a GAF of 
25.  Mental status examination revealed that he had psychotic 
processes with excessive paranoia, and excessive intolerance 
of interpersonal relationships, especially occupational.  He 
was unable to work and had problems with loss of control and 
impulse in relationships.  His prognosis was guarded.  He had 
marked restriction of activities of daily living, extreme 
difficulty in maintaining social functioning, frequent 
deficiencies of concentration, resulting in failure to 
complete tasks in a timely manner, and continual episodes of 
deterioration or decompensation in work or work-like settings 
which caused him to withdraw from that situation or to 
experience exacerbation of signs and symptoms.  Upon 
consideration of the objective medical evidence and the 
testimony at the hearing, the Board concludes that the record 
supports a finding of total occupational and social 
impairment.  Hence, a 100 percent rating is warranted. 


ORDER

A 100 percent rating for a psychiatric disorder due to head 
trauma is granted, subject to the regulations governing the 
payment of monetary awards.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


